DETAILED ACTION
A preliminary amendments was received and entered on 5/28/2020.
Claims 1-40, 46, 55, 70, 71, and 73-99 were canceled, and claims 100-108 were added.
Claims 41-45, 47-54, 56-69, 72 and 100-108 are pending and under consideration.

Specification
The specification is objected to because the chemical structures representing oligonucleotides at pages 30, 31, and 49-51 should be identified by SEQ ID NO:1.

Claim Objections
Claims 67 is objected to.  Claim 67 depends from claim 65 which indicates that “the cell is a cancer cell”. Claim 67 then recites “the cancer is [ ] sarcomas”. Thus claim 67 effectively refers to “a cancer cell” that is “sarcomas”. Substitution of “a sarcoma” for “sarcomas” is suggested. Similarly, substitution of (a tumor with a mutation in a SWI/SNF complex) for “tumors with mutations in SWI/SNF complex” is suggested, and substitution of a “B cell malignancy” for “B cell malignancies” is suggested.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 54, 56-64, 68, 69, and 104-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of inhibiting the expression of YAP1 in a cell by administering to the cell the oligonucleotide of any one of claims 41-43, and methods of treating head and neck squamous cell carcinoma (HNSCC), head and neck cancer, pharynx carcinoma, laryngeal squamous cell carcinoma, oral tongue squamous cell carcinoma by contacting cells of these cancers with the oligonucleotide of any one of claims 41-43, does not reasonably provide enablement for treating cancers as broadly claimed.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims..
Nature of the invention and Breadth of the claims
Claims 54, 100, 106, and dependents are directed to methods of treating or ameliorating cancer in an individual comprising administering to the individual the modified oligonucleotide of claim 41, 42, or 43 respectively, thereby treating or ameliorating the cancer. Thus claims 54, 100, 106, and dependents require that the oligonucleotides of claims 41, 42, and 43, respectively, must be active in treating any cancer embraced by the claims. Claims 54, 56-62, 64, 68, 104, and 106 do not limit the type of cancer to be treated.  Claims 63, 69, 105, and 107 recite a large number of diverse types of cancer such as breast cancer, colorectal cancer, and squamous cell cancer, brain cancer, liver cancer, stomach cancer, and more than 50 other types. The oligonucleotides of claims 41-43 are directed to YAP1 mRNA.
State of the art and Level of predictability
It has bene established in the prior art that YAP1 can have either oncogenic or tumor suppressive effects apparently depending on the context in which it is expressed, although the precise factors responsible for these differing functions are unknown. Jho (J Thorac Dis 2018;10(Suppl 33):S3895-S3898) taught that high levels of YAP expression have been shown to correlate with poor prognosis in liver cancer, non-small lung cancer (NSCLC), gastric cancer, and colorectal cancer. As a result, “lowering the level and activity of YAP has been considered as a direct strategy to inhibit cancer progression”.  However, Jho cautions that “the issue is not that simple.”  This is because YAP can behave as a tumor suppressor in different cellular contexts (see Table 1). It has been shown that YAP interacts with p73 tumor suppressor protein, a homologue of p53, in the nuclei and enhances the expression of pro-apoptotic genes such as p53AIP1 and BAX in response to DNA damage. Similarly, RASSF1A, a tumor suppressor whose expression is reduced in various human cancers, increases the expression of pro-apoptotic gene puma via promoting the interaction between YAP and p73 in the nuclei to induce apoptosis. Consistent with its role as a tumor suppressor, the level of YAP was decreased or lost in breast cancers and its knockdown in breast cancer cell lines suppressed anoikis and increased migration and invasiveness. YAP can also act as a tumor suppressor by switching its binding partner from TEAD to RUNX3. Ectopic expression of RUNX3 in MKN28 gastric cancer cells reduced tumorigenicity which requires the interaction between YAP and RUNX3. Moreover, YAP can act as a tumor suppressor in lung small cell carcinoma by promoting ROS accumulation via reducing the expression ROS scavenging genes. See paragraph bridging columns on page 
Jho indicated that there are many possible specific cellular contexts required for the differential roles of YAP.  Epigenetic differences during embryonic development that may control different YAP target gene expression levels, for example,  different epigenetic modification of the Cdx2 locus may respond to YAP distinctively in tumor and embryonic environments. Also, the relative availability of YAP binding partners in the nuclei may determine the differential role of YAP. As noted above, exchanging binding partners from TEAD to RUNX3 can shift the role of YAP from oncoprotein to tumor suppressor. 
Jho concludes that “therapeutic efforts to diminish YAP levels in various types of tumors including lung cancer without the consideration of cellular contexts requires the need for caution, since the therapeutic treatment may result in increased tumor-growth instead.”  Thus the state of the art of treating cancer by inhibition of YAP1 was highly unpredictable at the time of the invention and would appear to require the determination, on a case by case basis, of whether or not a given cancer was susceptible to such treatment, or whether such treatment might in fact increase cancer growth.
It is also noted that cancers of one particular tissue are generally heterogenous and actually represent a wide variety of different diseases for which different treatment approaches may be required. See e.g. Sagaert et al (Pathobiology 85(1-2): 72-84, 2018) who taught that colorectal cancer is not one disease but rather a collection of neoplastic diseases. Due to heterogeneity in 
Guidance and Examples in the specification
The specification as filed demonstrates that the claimed oligonucleotides can be used to inhibit the expression of YAP1 in 18 different cancer cell lines in vitro, including 9 different tongue squamous cell carcinoma lines, 4 different laryngeal squamous cell carcinoma cell lines, a pharynx carcinoma cell line, a colorectal adenocarcinoma cell line,  a lung mucoepidermoid pulmonary carcinoma cell line, a hepatocellular carcinoma cell line (SNU449), and a  skin squamous cell carcinoma cell line (A-431).  Additionally, growth of subcutaneous xenografted tumors from each of two of the tongue squamous carcinoma lines, the hepatocellular carcinoma line, and the skin squamous cell carcinoma line were inhibited by administration of the claimed oligomer (Examples 26-30 at pages 254-259). 
The specification provides no guidance as to the particular cellular context in which YAP1 can be considered to be oncogenic as opposed to tumor suppressive.

In view of the extreme breadth of the claims, some of  which embrace treatment of any cancer without limitation, and some of which are directed to cancers in a wide variety of tissues, the recognized diversity and heterogeneity of cancer in general and even within a given tissue, the unpredictability that arises from that diversity, as well as the state of the art which showed that YAP1 could have both oncogenic and tumor suppressive activity and the resulting inability to accurately predict successful treatment based on YAP1 inhibition, the lack of any guidance in the specification that would allow one to determine which types of tumors, other than head and neck cancers, one could reasonably expect to treat, one of skill would have to perform undue experimentation in order to practice the invention to a breadth commensurate with the claims.

Conclusion
	Claims 41-45, 47-53, 65, 66, 72 and 100-103 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.

	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635